DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Numbering
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
	The list of claims contains no claim numbered "3".
Therefore, misnumbered claims 4-9 been renumbered 3-8.
Claims 1-8 are pending and under consideration.

Specification
The disclosure is objected to because of the following informalities:
Throughout the entire specification, all bacterial names should be in italics, e.g., "Salmonella strain" should be "Salmonella strain".
Throughout the entire specification, a bacterial name appears as "Salmonella enteritidis", "Salmonella Enteritidis", "Salmonella Enteritidis" and "Salmonella enteritidis".  If these refer to the same bacteria, only one designation must be utilized.
Page 1, lines 5-6, "Salmonella enterica serovar Enteritidis" should be "Salmonella enterica serovar Enteritidis"; line 8, define "Ava-1";  line 18, the reference (APA, 2008) is incomplete, i.e., no author, source, page numbers, volume; line 20, define "HCl/SHP".

Page 3, the references "Garcia one (2011)" and "Latasa et. Al. 2016" are incomplete.
Page 4, all gene names should be in italics; line 11, what is "DXII strain"?;   reference "Kong et al, 2011" is incomplete.
Page 5, all gene names should be in italics; line 5, what is "SE DXIII"?
Page 6, all gene names should be in italics.
Page 7, all gene names should be in italics; the reference "(Okamoto, et al 2010 Brizilian Journal of Poultry Science)" is incomplete; line 4, "Spanish Type Culture Collection (STCC) with the access number STCC 7236" should be "Spanish Type Culture Collection (CECT) with the access number CECT 7236".  Checking the CECT, there is no number listed as "STCC 7236".
Page 8, all gene names should be in italics.
Page 9, all gene names should be in italics.
Page 10, lines 8,26, 29, there is no period at the end of the sentences.
Page 11, lines 20,24, 25, there is no period at the end of the sentences.
Page 12, "Salmonella Enteritidis" should be "Salmonella Enteritidis".
Page 16, all gene names should be in italics.
Page 21, all gene names should be in italics.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  "Salmonella enteritidis 3934vac" should be in the same form as specified in the specification; "waaL" should be in italics; in step 3, "electroporated in the" should be "electroporated into the".   Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  each "Salmonella enteritidis" and "waaL" should be in italics;   Is "Salmonella enteritidis 3934vac" the same as "S. .
Appropriate correction is required.
Renumbered claim 3 is objected to because of the following informalities:  "Salmonella enteritidis 3934vac" should be in the same form as specified in the specification; "waaL" should be in italics.   Appropriate correction is required.
Renumbered claim 4 is objected to because of the following informalities:  "Salmonella enteritidis 3934vac" should be in the same form as specified in the specification; "waaL" should be in italics.   Steps 1, 2, 3, 4 should not end in a period.  Only the end of the claim should finish with a period.  Appropriate correction is required.
Renumbered claim 5 is objected to because of the following informalities:  "Method according to claim 5" should be "Method according to claim 4"; "Salmonella enteritidis 3934vac" should be in the same form as specified in the specification; "waaL" should be in italics; "Escherichia coli" should be in italics;   Steps 1, 2, 3 should not end in a period.  Only the end of the claim should finish with a period.  Appropriate correction is required.
Renumbered claim 6 is objected to because of the following informalities:  "Salmonella enteritidis" should be in italics; "Salmonella enteritidis 3934 vac" should be in the same form as specified in the specification; "waaL" should be in italics.   Appropriate correction is required.
Renumbered claim 7 is objected to because of the following informalities:  "Salmonella enteritidis 3934 vac" should be in the same form as specified in the specification; "waaL" should be in italics.   There is no period at the end of the claim.  Appropriate correction is required.
Renumbered claim 8 is objected to because of the following informalities:  "salmonella enteritidis 3934 vac" should be in the same form as specified in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Step 2 recites "to obtain the resulting pKOB::DwaalR1".  The claim is unclear as the specification does not recite any "pKOB::DwaalR1".
	Step 5 is unclear.  The step recites " •    Recombinant avian vaccine of Salmonella enteritidis wherein it comprises a modified mutant strain of Salmonella enteritidis 3934 vac, a deletion of the waaL gene."  For example, is this a positive method step to add the modified mutant strain of Salmonella enteritidis 3934 vac to other components in order to obtain a recombinant avian vaccine?  If so, then it is suggested that the step recite "adding the said modified mutant strain of Salmonella enteritidis 3934vac" to a composition to make a vaccine comprising said modified mutant strain of Salmonella enteritidis 3934 vac, with a deletion of the waaL gene".
	
Renumbered claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim is directed to a sequence "SEQ ID NO:26".  There is no sequence numbered SEQ ID NO:26 in the sequence listing.  Thus, it is unclear what sequence does this designate.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 16, 2021